OPINION OF THE COURT
Per Curiam.
Sandra Mara Sands has submitted an affidavit dated July 14, 2011, wherein she tenders her resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Ms. Sands was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 19, 1997.
Ms. Sands is the subject of pending charges of professional misconduct, alleging that she failed to properly preserve funds entrusted to her on behalf of her clients, Jose Jacon and Noe Stingu. Although both clients ultimately received the settlement funds due them, Ms. Sands acknowledges that she could not successfully defend herself on the merits in a prosecution of the charges pending against her.
Ms. Sands further acknowledges that her resignation is freely and voluntarily tendered; that she is not being subjected to coercion or duress by anyone; and that she is fully aware of the implications of submitting the resignation, including being barred by Judiciary Law § 90 and the Rules of the Appellate Division, Second Department, from seeking reinstatement for at least seven years.
Finally, Ms. Sands avers that her resignation is submitted subject to any application which could be made by the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) for an order directing that she make restitution and that she reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). She further acknowledges the continuing jurisdiction of the Court to make such an order and is aware that any order issued pursuant to this statute could be entered as a civil judgment against her. Ms. Sands specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
*142The Grievance Committee recommends acceptance of Ms. Sands’s resignation.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and effective immediately, Ms. Sands is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law.
Mastro, A.EJ., Rivera, Skelos, Dillon and Angiolillo, JJ., concur.
Ordered that the resignation of Sandra Mara Sands is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Sandra Mara Sands is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Sandra Mara Sands shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Sandra Mara Sands is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Sandra Mara Sands has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and she shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).